Exhibit 10.1

NAVTEQ CORPORATION

AMENDED & RESTATED 2001 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT


1.     NOTICE OF AWARD.

                                                         [Grantee’s Name]

NAVTEQ Corporation (the “Company”) is pleased to advise you that, pursuant to
the Company’s Amended & Restated 2001 Stock Incentive Plan (the “Plan”), the
Board has granted to you (“you” or “Grantee”) an award of NUMBER OF RSU’S
GRANTED restricted stock units (subject to adjustment below, the “Restricted
Units”), effective as of GRANT DATE (the “Date of Grant”), subject to the terms
and conditions set forth in this Restricted Stock Unit Agreement (the
“Agreement”).  Any capitalized terms used herein and not defined herein have the
meanings set forth in the Plan.


2.     NATURE OF RESTRICTED UNITS.  SUBJECT TO SECTIONS 3, 6 AND 7, EACH
RESTRICTED UNIT REPRESENTS THE RIGHT TO RECEIVE FROM THE COMPANY ONE SHARE OF
COMMON STOCK AS AND ON THE DATES AS FURTHER DESCRIBED HEREIN.


3.               VESTING OF RESTRICTED UNITS.


A.               GENERALLY.  EXCEPT AS PROVIDED IN SECTIONS 3(C) AND 3(D), THE
RESTRICTED UNITS WILL VEST ONE HUNDRED PERCENT (100%) ON THE DAY OF THE
COMPANY’S NEXT REGULARLY-SCHEDULED ANNUAL MEETING OF STOCKHOLDERS FOR THE
ELECTION OF DIRECTORS IN THE ORDINARY COURSE OR, IF SUCH MEETING IS NOT HELD BY
THE END OF THE SECOND QUARTER OF 2008, THEN ON JUNE 30, 2008 (“VESTING DATE”). 
SHARES FROM VESTED RESTRICTED UNITS WILL BE DISTRIBUTED TO YOU IN ACCORDANCE
WITH SECTION 6.  IF YOU DO NOT MAINTAIN YOUR CONTINUOUS STATUS UNTIL THE VESTING
DATE, THE RESTRICTED UNITS WILL BE FORFEITED IMMEDIATELY UPON THE TERMINATION OF
YOUR CONTINUOUS STATUS.


B.              FORFEITURE UPON CESSATION OF SERVICE.  IF, AT ANY TIME, YOU
CEASE TO BE A DIRECTOR OF THE COMPANY BUT YOU CONTINUE TO PROVIDE BONA FIDE
SERVICES IN A DIFFERENT CAPACITY FOLLOWING SUCH CESSATION, INCLUDING WITHOUT
LIMITATION AS A CONSULTANT OR INDEPENDENT CONTRACTOR, THEN A TERMINATION OF YOUR
CONTINUOUS STATUS SHALL NOT BE DEEMED TO HAVE OCCURRED UPON SUCH CHANGE IN
RELATIONSHIP.  LIKEWISE, YOUR CONTINUOUS STATUS SHALL NOT BE CONSIDERED
INTERRUPTED IN THE CASE OF ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR DUE
TO A TRANSFER BETWEEN THE COMPANY, ITS AFFILIATES OR ANY SUCCESSOR.


C.               MISCONDUCT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
IF YOU COMMIT AN ACT OF MISCONDUCT, ANY RESTRICTED UNITS WHICH HAVE NOT PRIOR TO
THE DATE OF SUCH MISCONDUCT BECOME NONFORFEITABLE, OR WHICH HAVE BECOME
NONFORFEITABLE BUT HAVE NOT YET BEEN DISTRIBUTED, WILL IMMEDIATELY AND
AUTOMATICALLY, WITHOUT ANY ACTION ON THE PART OF THE COMPANY, BE FORFEITED AND
SHALL IMMEDIATELY REVERT TO THE PLAN.


D.              CHANGE IN CONTROL.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL
(AS DEFINED IN THE PLAN), THE ADMINISTRATOR MAY TAKE SUCH ACTIONS AS IT, IN ITS
SOLE DISCRETION, DEEMS APPROPRIATE, INCLUDING, WITHOUT LIMITATION, THE
ACCELERATION OF VESTING OF RESTRICTED UNITS OR THE SUBSTITUTION OF EQUIVALENT
AWARDS OF THE SURVIVING OR SUCCESSOR ENTITY OR A PARENT THEREOF.


--------------------------------------------------------------------------------



4.     BOOK ACCOUNTS.  AN UNFUNDED BOOKKEEPING ACCOUNT (THE “ACCOUNT”) SHALL BE
ESTABLISHED FOR EACH GRANTEE WHEN SUCH PERSON IS AWARDED RESTRICTED UNITS
PURSUANT TO THE PLAN AND THIS AGREEMENT.  ACCOUNTS SHALL BE MAINTAINED BY THE
ADMINISTRATOR.  RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT AS OF THE DATE
OF GRANT AND DEBITED FROM THE ACCOUNT TO REFLECT ADJUSTMENTS DESCRIBED IN
SECTION 11 OF THE PLAN, FORFEITURES AND DISTRIBUTIONS OF SHARES IN RESPECT OF
RESTRICTED UNITS.  DIVIDENDS OR OTHER DISTRIBUTIONS PAID WITH RESPECT TO THE
SHARES UNDERLYING THE RESTRICTED UNITS SHALL BE CREDITED TO THE ACCOUNT IN THE
FORM OF ADDITIONAL RESTRICTED UNITS (SUBJECT TO THE SAME TERMS AND CONDITIONS AS
THE RESTRICTED UNITS GIVING RISE TO THE CREDITING OF SUCH DIVIDENDS OR
DISTRIBUTIONS) BASED ON THE FAIR MARKET VALUE AT THAT TIME.


5.     RIGHTS AS STOCKHOLDER.  YOU SHALL NOT HAVE VOTING OR ANY OTHER RIGHTS AS
A STOCKHOLDER OF THE COMPANY WITH RESPECT TO THE RESTRICTED UNITS.


6.     DELIVERY OF SHARES.

A.     YOU WILL RECEIVE A DISTRIBUTION OF SHARES IN RESPECT OF VESTED RESTRICTED
UNITS CREDITED TO YOUR ACCOUNT AT A TIME (OR TIMES) CONSISTENT WITH THE
REQUIREMENTS TREAS. REG. § 1.409A -3(J)(4)(XI) (RELATING TO PAYMENT OF STATE,
LOCAL, FOREIGN AND FICA TAXES) OR ANY SUCCESSOR PROVISION, PROVIDED THAT THE
NUMBER OF SHARES SO DISTRIBUTED WILL BE LIMITED TO AN AMOUNT SUFFICIENT (AS
DETERMINED WITH REFERENCE TO THE FAIR MARKET VALUE OF THE SHARES AT THE TIME OF
DISTRIBUTION) TO DISCHARGE THE TAX LIABILITIES DESCRIBED IN THAT REGULATION.

B.     YOU WILL RECEIVE A DISTRIBUTION OF SHARES IN RESPECT OF THE REMAINING
VESTED RESTRICTED UNITS CREDITED TO YOUR ACCOUNT IN A SINGLE LUMP SUM UPON THE
EARLIER TO OCCUR OF (I) THE FIFTH ANNIVERSARY OF THE DATE OF GRANT, OR (II) YOUR
“SEPARATION FROM SERVICE,” AS THAT TERM IS DEFINED IN TREAS. REG. § 1.409A-1(H)
OR ANY SUCCESSOR PROVISION.

C.     NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
COMPLIANCE WITH THE REQUIREMENTS OF TREAS. REG. § 1.409A-3(I)(2) (OR ANY
SUCCESSOR PROVISION) IS NECESSARY TO AVOID AN ADDITIONAL TAX UNDER SECTION 409A
OF THE CODE TO SHARES DISTRIBUTABLE HEREUNDER UPON YOUR SEPARATION FROM SERVICE,
SUCH DISTRIBUTION OF SHARES WILL BE DEFERRED (WITHOUT INTEREST) AND PAID TO YOU
WITHIN THE 30 DAY PERIOD BEGINNING SIX MONTHS FOLLOWING SUCH SEPARATION.

D.     NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE COMPANY MAY
ELECT TO ACCELERATE THE DELIVERY OF SHARES IN RESPECT OF THE VESTED RESTRICTED
UNITS CREDITED TO YOUR ACCOUNT AT ANY TIME CONSISTENT WITH THE REQUIREMENTS OF
TREAS. REG. § 1.409A -3(J)(4)(IX) (RELATING TO PLAN TERMINATIONS AND
LIQUIDATIONS).

E.     SHARES THAT ARE DISTRIBUTABLE HEREUNDER WILL BE ISSUED IN YOUR NAME
EITHER BY MEANS OF BOOK-ENTRY REGISTRATION OR BY ISSUANCE OF A STOCK
CERTIFICATE.


7.     CASH SETTLEMENTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
WHENEVER SHARES WOULD OTHERWISE BE DISTRIBUTABLE IN RESPECT OF RESTRICTED UNITS,
THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY SETTLE ALL OR ANY PORTION OF
THOSE RESTRICTED UNITS IN CASH EQUAL TO THE FAIR MARKET VALUE OF THE SHARES THAT
WOULD OTHERWISE HAVE BEEN DISTRIBUTABLE.


8.     DEFERRAL ELECTION.  THE ADMINISTRATOR, AT SUCH TIMES AND IN SUCH MANNER
AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, MAY ALLOW YOU
TO FURTHER DEFER DELIVERY OF THE SHARES THAT WOULD OTHERWISE BE ISSUABLE
HEREUNDER (PROVIDED THAT SUCH FURTHER DEFERRAL IS CONSISTENT WITH THE
REQUIREMENTS OF TREAS. REG. § 1.409A-2(B) OR ANY SUCCESSOR PROVISION).


9.     WITHHOLDING OF TAXES.  YOU AGREE TO PROMPTLY PAY TO THE COMPANY, OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING THE PAYMENT OF, TAXES OF ANY
KIND REQUIRED TO BE WITHHELD IN CONNECTION WITH THIS AWARD.  THE OBLIGATIONS OF
THE COMPANY HEREUNDER ARE CONDITIONED ON SUCH PAYMENT OR ARRANGEMENTS.  THE
COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY

2


--------------------------------------------------------------------------------



KIND (INCLUDING SALARY OR BONUS) OTHERWISE DUE TO YOU, AN AMOUNT EQUAL TO TAXES
OF ANY KIND REQUIRED TO BE WITHHELD IN CONNECTION WITH THIS AWARD.  THE COMPANY
SHALL ALSO HAVE THE RIGHT TO WITHHOLD SHARES OTHERWISE DELIVERABLE HEREUNDER TO
SATISFY, IN WHOLE OR IN PART, THE AMOUNT THE COMPANY IS REQUIRED TO WITHHOLD FOR
TAXES IN CONNECTION WITH THIS AWARD (BASED ON THE FAIR MARKET VALUE OF SUCH
SHARES ON THE DATE OF SUCH WITHHOLDING).


10.   CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO CONFORM IN ALL
RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF, THE PLAN (WHICH
IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN THIS AGREEMENT
AND THE PLAN SHALL BE RESOLVED BY THE ADMINISTRATOR IN ITS DISCRETION.  BY
EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS AGREEMENT, YOU ACKNOWLEDGE
YOUR RECEIPT OF THIS AGREEMENT AND THE PLAN AND AGREE TO BE BOUND BY ALL OF THE
TERMS OF THIS AGREEMENT AND THE PLAN.


11.   NO GUARANTEE OF EMPLOYMENT.  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING PROVISIONS SET FORTH HEREIN
IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, CONSULTANT OR DIRECTOR, IN
EACH CASE AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED RESTRICTED UNITS OR RECEIVING SHARES HEREUNDER).  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING PROVISIONS SET FORTH HEREIN DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR
DIRECTOR FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE GRANTEE’S
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.


12.   AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE ADMINISTRATOR IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 11 OF THE PLAN OR AS REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAWS, NO SUCH AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL
MANNER ANY OF YOUR RIGHTS UNDER THE AWARD WITHOUT YOUR WRITTEN CONSENT.


13.   UNFUNDED STATUS OF PLAN.  THE PLAN IS AN UNFUNDED ARRANGEMENT.  ANY
AMOUNTS PAYABLE IN CASH UNDER THE PLAN AND THIS AGREEMENT WILL BE PAID FROM THE
GENERAL ASSETS OF THE COMPANY.  ANY PERSON ENTITLED TO A PAYMENT UNDER THE PLAN
OR THIS AGREEMENT WILL HAVE THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY AND
WILL NOT HAVE A CLAIM TO ANY PARTICULAR ASSET OF THE COMPANY.


14.   SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF THIS
AGREEMENT.


15.   LOCK-UP PERIOD. GRANTEE HEREBY AGREES NOT TO OFFER, SELL, CONTRACT TO
SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY EQUITY
SECURITIES OF THE COMPANY, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SUCH SECURITIES, ENTER INTO A TRANSACTION WHICH WOULD HAVE THE
SAME EFFECT, OR ENTER INTO ANY SWAP, HEDGE OR OTHER ARRANGEMENT THAT TRANSFERS,
IN WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF OWNERSHIP OF SUCH
SECURITIES, WHETHER ANY SUCH AFOREMENTIONED TRANSACTION IS TO BE SETTLED BY
DELIVERY OF SUCH SECURITIES OR OTHER SECURITIES, IN CASH OR OTHERWISE, OR
PUBLICLY DISCLOSE THE INTENTION TO MAKE ANY SUCH OFFER, SALE, PLEDGE OR
DISPOSITION, OR TO ENTER INTO ANY SUCH TRANSACTION, SWAP, HEDGE OR OTHER
ARRANGEMENT, IN EACH CASE DURING THE SEVEN DAYS PRIOR TO AND THE 180 DAYS AFTER
THE EFFECTIVENESS OF ANY UNDERWRITTEN OFFERING OF THE COMPANY’S EQUITY
SECURITIES (OR SUCH LONGER OR SHORTER PERIOD AS MAY BE REQUESTED IN WRITING BY
THE MANAGING UNDERWRITER AND AGREED TO IN WRITING BY THE COMPANY) (THE “MARKET
STANDOFF PERIOD”), EXCEPT AS PART OF SUCH UNDERWRITTEN REGISTRATION IF OTHERWISE
PERMITTED.  IN ADDITION, GRANTEE AGREES TO EXECUTE ANY FURTHER LETTERS,
AGREEMENTS AND/OR OTHER DOCUMENTS REQUESTED BY THE COMPANY OR ITS UNDERWRITERS
WHICH ARE CONSISTENT WITH THE

3


--------------------------------------------------------------------------------



TERMS OF THIS SECTION 15.  THE COMPANY MAY IMPOSE STOP-TRANSFER INSTRUCTIONS
WITH RESPECT TO SECURITIES SUBJECT TO THE FOREGOING RESTRICTIONS UNTIL THE END
OF SUCH MARKET STANDOFF PERIOD.


16.   RESTRICTIONS/LEGAL COMPLIANCE.  SHARES WILL NOT BE DISTRIBUTED HEREUNDER
AT ANY TIME THAT SUCH ISSUANCE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE
LAW.  THE COMPANY MAY ALSO CONDITION THE DISTRIBUTION OF SHARES UPON THE
EXECUTION AND DELIVERY OF ANY FURTHER DOCUMENTS OR INSTRUMENTS BY THE GRANTEE
DEEMED NECESSARY OR DESIRABLE BY THE ADMINISTRATOR TO FACILITATE COMPLIANCE WITH
ANY APPLICABLE LAW, INCLUDING ANY REPRESENTATIONS AND WARRANTIES.  THE COMPANY
SHALL NOT BE REQUIRED TO TRANSFER ON ITS BOOKS ANY SHARES THAT HAVE BEEN SOLD OR
OTHERWISE TRANSFERRED IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY OTHER LAWS OR THE PROVISIONS OF THIS AGREEMENT. 
GRANTEE REPRESENTS THAT GRANTEE WILL BE ACQUIRING SHARES FOR GRANTEE’S OWN
ACCOUNT AND NOT ON BEHALF OF OTHERS.  GRANTEE UNDERSTANDS AND ACKNOWLEDGES THAT
FEDERAL, STATE AND FOREIGN SECURITIES LAWS GOVERN AND RESTRICT GRANTEE’S RIGHT
TO OFFER, SELL OR OTHERWISE DISPOSE OF SHARES AWARDED UNLESS SUCH OFFER, SALE OR
OTHER DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES ACT AND STATE OR
FOREIGN SECURITIES LAWS, OR IN THE OPINION OF THE COMPANY’S COUNSEL, SUCH OFFER,
SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR QUALIFICATION
THEREUNDER.  GRANTEE AGREES THAT GRANTEE WILL NOT OFFER, SELL OR OTHERWISE
DISPOSE OF ANY SHARES IN ANY MANNER WHICH WOULD: (I) REQUIRE THE COMPANY TO FILE
ANY REGISTRATION STATEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION (OR ANY
SIMILAR FILING UNDER STATE LAW) OR TO AMEND OR SUPPLEMENT ANY SUCH FILING OR
(II) VIOLATE OR CAUSE THE COMPANY TO VIOLATE THE SECURITIES ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER OR ANY STATE OR OTHER FEDERAL LAW, OR (III)
VIOLATE ANY AGREEMENT BETWEEN GRANTEE AND THE COMPANY, INCLUDING THIS AGREEMENT.


17.   DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS AGREEMENT.


18.   ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND THIS AGREEMENT CONSTITUTE
THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE
COMPANY AND GRANTEE WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT
IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.


19.   NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
BY EITHER THE COMPANY OR THE GRANTEE PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN ON THE DATE AND AT THE TIME
DELIVERED VIA PERSONAL, COURIER OR RECOGNIZED OVERNIGHT DELIVERY SERVICE OR, IF
SENT VIA TELECOPIER, ON THE DATE AND AT THE TIME TELECOPIED WITH CONFIRMATION OF
DELIVERY OR, IF MAILED, ON THE DATE FIVE (5) DAYS AFTER THE DATE OF THE MAILING
(WHICH SHALL BE BY REGULAR, REGISTERED OR CERTIFIED MAIL).  DELIVERY OF A NOTICE
BY TELECOPY (WITH CONFIRMATION) SHALL BE PERMITTED AND SHALL BE CONSIDERED
DELIVERY OF A NOTICE NOTWITHSTANDING THAT IT IS NOT AN ORIGINAL THAT IS
RECEIVED.  IF DIRECTED TO THE GRANTEE, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL
BE SENT TO THE ADDRESS INDICATED AT THE END OF THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE GRANTEE MAY HEREAFTER SPECIFY IN WRITING.  IF DIRECTED TO THE
COMPANY, ANY SUCH NOTICE, DEMAND OR REQUEST SHALL BE SENT TO THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICE, C/O THE COMPANY’S SECRETARY, OR TO SUCH OTHER
ADDRESS OR PERSON AS THE COMPANY MAY HEREAFTER SPECIFY IN WRITING.


20.   ACKNOWLEDGEMENTS.  BY ACCEPTING THIS AWARD:

A.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT THIS AWARD WILL NOT CONFER
ON ANY PERSON ANY LEGAL OR EQUITABLE RIGHT (OTHER THAN THOSE RIGHTS CONSTITUTING
THE AWARD ITSELF) AGAINST THE COMPANY AND/OR ANY AFFILIATE, DIRECTLY OR
INDIRECTLY.

B.     THE GRANTEE ACKNOWLEDGES AND UNDERSTANDS THAT HIS OR HER RIGHTS UNDER THE
PLAN ARE OFFERED TO THE GRANTEE STRICTLY AS AN EMPLOYEE OR DIRECTOR OF THE
COMPANY OR AN AFFILIATE AND THAT THE PLAN IS NOT AN OFFER OF SECURITIES MADE TO
THE GENERAL PUBLIC.

C.     THE GRANTEE AGREES THAT NO COMPENSATION OR BENEFIT ARISING OR ACCRUING
UNDER THE PLAN WILL BE REFLECTED IN ANY SEVERANCE OR INDEMNITY PAYMENTS THAT THE
COMPANY OR ANY AFFILIATE MAY

4


--------------------------------------------------------------------------------


MAKE OR BE REQUIRED TO MAKE TO THE GRANTEE IN THE FUTURE.  THE GRANTEE FURTHER
ACKNOWLEDGES THAT THIS GRANT IS FOR FUTURE SERVICES TO THE COMPANY AND/OR ITS
AFFILIATES AND IS NOT UNDER ANY CIRCUMSTANCES TO BE CONSIDERED COMPENSATION FOR
PAST SERVICES.

D.     THE GRANTEE ACKNOWLEDGES THAT THE COMPANY HAS NOT ADVISED THE GRANTEE
REGARDING THE GRANTEE’S TAX LIABILITIES IN CONNECTION WITH THIS AGREEMENT.  THE
GRANTEE HAS HAD THE OPPORTUNITY TO REVIEW WITH HIS OR HER OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  THE GRANTEE IS RELYING SOLELY ON SUCH ADVISORS
AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
AGENTS.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR HIS OR HER TAX LIABILITIES ARISING IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

E.     THE GRANTEE VOLUNTARILY ACKNOWLEDGES AND CONSENTS TO THE COLLECTION, USE,
PROCESSING AND TRANSFER OF PERSONAL DATA AS DESCRIBED IN THIS PARAGRAPH.  THE
GRANTEE IS NOT OBLIGED TO CONSENT TO SUCH COLLECTION, USE PROCESSING AND
TRANSFER OF PERSONAL DATA.  HOWEVER, FAILURE TO PROVIDE THE CONSENT MAY AFFECT
THE GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN.  THE COMPANY HOLDS CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING BUT NOT LIMITED TO: THE
GRANTEE’S NAME, HOME ADDRESS AND TELEPHONE NUMBER, FAX NUMBER, EMAIL ADDRESS,
FAMILY SIZE, MARITAL STATUS, SEX, BENEFICIARY INFORMATION, EMERGENCY CONTACTS,
PASSPORT / VISA INFORMATION, AGE, LANGUAGE SKILLS, DRIVERS LICENSE INFORMATION,
DATE OF BIRTH, BIRTH CERTIFICATE, SOCIAL SECURITY NUMBER OR OTHER EMPLOYEE
IDENTIFICATION NUMBER, NATIONALITY, C.V. (OR RESUME), WAGE HISTORY, EMPLOYMENT
REFERENCES, JOB TITLE, EMPLOYMENT OR SEVERANCE CONTRACT, CURRENT WAGE AND
BENEFIT INFORMATION, PERSONAL BANK ACCOUNT NUMBER, TAX RELATED INFORMATION, PLAN
OR BENEFIT ENROLLMENT FORMS AND ELECTIONS, OPTION OR BENEFIT STATEMENTS, STOCK
HOLDINGS OR DIRECTORSHIPS IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENTS TO STOCK AWARDED, CANCELED, PURCHASED, VESTED, UNVESTED OR
OUTSTANDING IN THE GRANTEE’S FAVOR, FOR THE PURPOSE OF MANAGING AND
ADMINISTERING THE PLAN (“DATA”).  THE COMPANY AND/OR ITS SUBSIDIARIES WILL
TRANSFER DATA AMONGST THEMSELVES AS NECESSARY FOR THE PURPOSE OF IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE GRANTEE’S PARTICIPATION IN THE PLAN, AND
THE COMPANY MAY FURTHER TRANSFER DATA TO ANY THIRD PARTIES ASSISTING THE COMPANY
IN THE IMPLEMENTATION, ADMINISTRATION AND MANAGEMENT OF THE PLAN.  THESE
RECIPIENTS MAY BE LOCATED IN THE EUROPEAN ECONOMIC AREA, OR ELSEWHERE THROUGHOUT
THE WORLD, SUCH AS THE UNITED STATES.  THE GRANTEE AUTHORIZES THEM TO RECEIVE,
POSSESS, USE, RETAIN AND TRANSFER THE DATA, IN ELECTRONIC OR OTHER FORM, FOR THE
PURPOSES OF IMPLEMENTING, ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION
IN THE PLAN, INCLUDING ANY REQUISITE TRANSFER OF SUCH DATA AS MAY BE REQUIRED
FOR THE ADMINISTRATION OF THE PLAN AND/OR THE SUBSEQUENT HOLDING OF SHARES OF
STOCK ON THE GRANTEE’S BEHALF TO A BROKER OR OTHER THIRD PARTY WITH WHOM THE
GRANTEE MAY ELECT TO DEPOSIT ANY SHARES OF STOCK ACQUIRED PURSUANT TO THE PLAN. 
THE GRANTEE MAY, AT ANY TIME, REVIEW DATA, REQUIRE ANY NECESSARY AMENDMENTS TO
IT OR WITHDRAW THE CONSENTS HEREIN IN WRITING BY CONTACTING THE COMPANY;
HOWEVER, WITHDRAWING CONSENT MAY AFFECT THE GRANTEE’S ABILITY TO PARTICIPATE IN
THE PLAN.


21.   MISCELLANEOUS.

A.     THE RIGHTS AND BENEFITS OF THE COMPANY UNDER THIS AGREEMENT SHALL BE
TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE GRANTEE
UNDER THIS AGREEMENT MAY NOT BE PLEDGED OR ASSIGNED.

B.     EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY SUCH PROVISION OR
PROVISIONS, NOR PREVENT THAT PARTY THEREAFTER FROM ENFORCING EACH AND EVERY
OTHER PROVISION OF THIS AGREEMENT.  THE RIGHTS GRANTED BOTH PARTIES HEREIN ARE
CUMULATIVE AND SHALL NOT CONSTITUTE A WAIVER OF EITHER PARTY’S RIGHT TO ASSERT
ALL OTHER LEGAL REMEDIES AVAILABLE TO IT UNDER THE CIRCUMSTANCES.

C.     THIS AGREEMENT MAY BE EXECUTED, INCLUDING EXECUTION BY FACSIMILE
SIGNATURE, IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.

5


--------------------------------------------------------------------------------


[SIGNATURE PAGE FOLLOWS]

6


--------------------------------------------------------------------------------


To acknowledge their agreement to the foregoing, the Company has caused this
Agreement to be executed by its duly authorized officer, and the Grantee has
executed this Agreement, in each case as of the Date of Grant.

NAVTEQ CORPORATION:

 

 

By

 

 

 

 

 

Name

 

 

 

BY YOUR SIGNATURE, YOU HEREBY ACCEPT THIS AWARD OF RESTRICTED UNITS AND AGREE
THAT THE RESTRICTED UNITS ARE AWARDED UNDER AND GOVERNED BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AGREEMENT.  IN ADDITION, YOUR SIGNATURE BELOW
EVIDENCES YOUR ACKNOWLEDGMENT THAT YOU HAVE REVIEWED THE PLAN AND THIS AGREEMENT
IN THEIR ENTIRETY, YOU HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL
PRIOR TO EXECUTING THIS AGREEMENT AND YOU FULLY UNDERSTAND ALL PROVISIONS OF THE
PLAN AND THIS AGREEMENT. YOU AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL
ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND/OR THIS AGREEMENT. YOU ALSO ACKNOWLEDGE AND UNDERSTAND
THAT THE ADMINISTRATOR HAS THE AUTHORITY TO ACT IN CERTAIN CIRCUMSTANCES WITHOUT
YOUR CONSENT, INCLUDING, BUT NOT LIMITED TO, THE AUTHORITY TO ADJUST THE TERMS
AND CONDITIONS OF THIS AGREEMENT IN THE EVENT OF CERTAIN CORPORATE TRANSACTIONS
AND OTHER EVENTS DESCRIBED IN SECTION 11 OF THE PLAN, AND SUCH ACTIONS COULD
NEGATIVELY IMPACT YOUR RIGHTS UNDER THIS AGREEMENT.  ADDITIONALLY, YOU AGREE TO
NOTIFY THE COMPANY UPON ANY CHANGE IN THE RESIDENCE ADDRESS INDICATED BELOW.

GRANTEE:

 

 

Signature

 

 

 

 

 

Print Name

 

 

 

 

 

Residence Address

 

 

 

7


--------------------------------------------------------------------------------